Title: Thomas Jefferson to John Staples, 4 May 1814
From: Jefferson, Thomas
To: Staples, John


          Sir Monticello May. 4. 14.
          I send you the model of the mouldboard of a plough of a form of my own, and ask the favor of you to cast me two dozen in iron. I presume you will preserve the mould, as I shall probably call annually for a supply. I will thank you to have them ready as soon as you can, and I will direct them to be called for. they had better be tied together in manageable bundles by bits of nailrod passing thro’ their holes. mr Gibson will be so good as to pay your bill for them. accept the
			 assurance of my respect.
          Th:
            Jefferson
        